



COURT OF APPEAL FOR ONTARIO

CITATION: Gibson (Re), 2014 ONCA 435

DATE: 20140529

DOCKET: C57954

Rosenberg, MacPherson and Lauwers JJ.A.

IN THE MATTER OF:  MATTHEW GIBSON

AN APPEAL UNDER PART XX.1 OF THE
CODE

Matthew Gibson, appearing in person

Anita Szigeti,
amicus curiae

Mary Ellen Hurman, for the Crown

Janice Blackburn, for the person in charge of St.
    Josephs Healthcare Hamilton

Heard: May 27, 2014

On appeal against the disposition of the Ontario Review
    Board dated, November 14, 2013.

ENDORSEMENT

[1]

The appellant, Matthew Gibson, appeals the Disposition Order of the
    Ontario Review Board (ORB) dated November 14, 2013, with reasons dated
    January 6, 2014, pursuant to which he was discharged subject to a number of
    conditions, including that he reside in approved accommodation and report to
    the person in charge of St. Josephs Healthcare, Hamilton, or his or her
    designate, not less than twice per month.

[2]

The appellant, assisted by
amicus
, contends that the ORB erred
    in failing to grant an absolute discharge.  His principal argument in support
    of this submission is that the ORB erred by concluding that he represents a
    significant threat to public safety, and that a Conditional Discharge is least
    onerous and least restrictive in the circumstances to manage the threat that he
    represents.

[3]

We do not accept this submission.  The ORB carefully considered the
    appellants mental state and behaviour and the hospital administrators report
    written by Dr. Padgett, who said that, absent the control offered by his
    current conditional discharge order, the accused would become a significant
    risk to many individuals in the community.  We see no basis for interfering
    with the ORBs unanimous disposition order.

[4]

The appeal is dismissed.

M. Rosenberg J.A.

J.C. MacPherson J.A.

P. Lauwers J.A.


